Case 8:20-cr-00033-TDC Document 42 Filed 01/27/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT 25
FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA
V.

BRIAN MARK LEMLEY, JR.,
PATRIK JORDAN MATHEWS, and
WILLIAM GARFIELD BILBROUGH
IV,

Defendants

REKKKKEK

 
 
  
 
 

U

2020 JAN

 

CLERK'S 9;
CRIMINAL NO. AT GREE
Wc Low 33, 37
(8 U.S.C. § 1324(a)(1)(A) Gi),
(a)(1)(A) (iii), (a) (A)(v)(D, and
(a)(1)(A)(v)CZD (Transporting and
Harboring Certain Aliens,
Conspiracy, and Aiding and
Abetting); 18 U.S.C. § 922(a)(4)
(Transporting Machine Gun in
Interstate Commerce); 18 U.S.C.
§ 922(d)(5) (Disposing of Firearm and
Ammunition to [legal Alien); 18
U.S.C. § 922(g)(5) (Alien in Possession
of Firearm and Ammunition); 18
U.S.C. § 924(b) (Transporting
Firearm and Ammunition in
Interstate Commerce With Intent to
Commit Felony); 18 U.S.C. § 2
(Aiding and Abetting); Forfeiture,
8 U.S.C. § 1324(b), 18 U.S.C.
§§ 924(d) & 982(a)(6), 21 U.S.C.
§ 853(p), 28 U.S.C. § 2461(c))

GOVERNMENT'S MOTION TO SEAL

Comes now the United States of America, by and through its Attorneys, Robert K. Hur,

United States Attorney for the District of Maryland and Thomas P. Windom, Assistant United

States Attorney for said District, hereby moves this Honorable Court for an Order sealing the

Indictment and Motion to Seal submitted in connection with the above-referenced individuals.

Should the individuals under investigation become aware of these documents, it could jeopardize

the outcome of the investigation.
Case 8:20-cr-00033-TDC Document 42 Filed 01/27/20 Page 2 of 2

WHEREFORE, the government respectfully requests that the Indictment and Motion to
Seal along with this motion be placed under seal until further notice.
Respectfully submitted,

Robert K. Hur
United States Attorney

» APE

Thomas P. Windom
Assistant United States Attorney

It is so ORDERED, this 2 7 day of January, 2000. 7 AW

HONORABLE THOMAS M. DIGIROLAMO
UNITED STATES MAGISTRATE JUDGE
